Case: 11-20096     Document: 00511787113         Page: 1     Date Filed: 03/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012

                                       No. 11-20096                        Lyle W. Cayce
                                                                                Clerk

PATTI WHITMIRE CARLTON; CAROLE KEENEY HARRINGTON;
PAMELA REED;

                                                  Plaintiffs - Appellants
v.

HOUSTON COMMUNITY COLLEGE SYSTEM; CHRIS OLIVER; NORMAN
NIELSEN; MARY SPANGLER; DANIEL SEYMOUR,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-3239


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
        Patti Whitmire Carlton, Carole Keeney Harrington, and Pamela Reed
appeal the district court’s summary judgment on their First Amendment
retaliation claims. We have carefully considered the pertinent portions of the
record in light of the parties’ briefs and oral arguments. We conclude Appellants
have not demonstrated any error warranting reversal. AFFIRMED.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.